Citation Nr: 0707125	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
hallux valgus of the right foot.   
 
2.  Entitlement to an increase in a 30 percent rating for 
hallux valgus of the left foot.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied an increase in a 10 percent rating for the veteran's 
service-connected hallux valgus of the right foot and 
increased the rating for his service-connected hallux valgus 
of the left foot to 30 percent, effective March 17, 2003.  

A separate July 2004 Board decision granted an earlier 
effective date of July 30, 1998, for the assignment of a 30 
percent rating for the veteran's service-connected hallux 
valgus of the left foot.  A July 2004 RO decision implemented 
the Board's decision.  

In August 2006, the Board remanded the current appeal for 
further development.  Following the August 2006 remand, the 
RO, in a September 2006 letter, requested that the veteran 
indicate who was his representative for the issues currently 
on appeal.  In an October 2006 response, the veteran stated 
that he wanted to represent himself as to the issues 
currently on appeal.  Therefore, there is no representative 
in this matter.  See also 38 C.F.R. § 20.607 (2006).  

The issue of entitlement to an increased rating for hallux 
valgus of the right foot is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's hallux valgus of the left foot (with history of 
surgery), does not result in loss of use of the left foot.  




CONCLUSIONS OF LAW

The criteria for a rating in excess of 30 percent for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5280, 5283, 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a September 2006, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for increased ratings, to include 
the need to submit evidence of a current condition, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  This notice 
included information regarding establishment of a disability 
rating and effective date.  The claims were last 
readjudicated in December 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post service treatment 
records; VA examination reports; and records from the Social 
Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; private and VA treatment records, including 
examination reports; and SSA records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  


The veteran is in receipt of a 30 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5283.  Under this Code, 
malunion or nonunion of the tarsal or metatarsal bones 
warrants a 30 percent rating when severe.  This is the 
maximum evaluation assignable under this Code.

To warrant a higher evaluation, the evidence must show loss 
of use of the foot.  38 C.F.R. § 4.71, Diagnostic Code 5167.  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  38 C.F.R. 
§ 4.63.

The most recent October 2006 VA feet examination noted that 
the veteran reported he underwent a bunionectomy, but that 
the surgical incision was more consistent with a left hallux 
valgus correction.  The veteran stated that he was currently 
taking Tramadol and Etodolac with no pain relief and that he 
had not had intra-articular injections.  He noted that he did 
use prescription inserts that had helped his weight-bearing 
abilities and his mobility, but had provided no real pain 
relief.  The veteran stated that he had constant, sharp, 
stabbing, and/or burning pain that increased after arising 
from a seated or lying position.  He reported that he had 
constant weakness and fatigability.  He also noted that his 
left leg felt dried up.  The veteran indicated that his 
condition had affected his standing and walking in that he 
had increased pain while performing such activities and that 
he had to decrease the time and distance that he would 
perform such activities.  

The examiner reported that examination of the veteran's feet 
revealed mild bunions, bilaterally, with a prior left 
surgical healed incision scar that was consistent with a left 
hallux valgus deformity revision.  The examiner stated that 
the veteran did have a corn on the left lateral plantar 
surface at the base of the left fifth toe.  The examiner 
stated that there was no edema present and that the veteran's 
toes revealed bilateral hammertoes, right greater than left.  
The examiner stated that the veteran had thickened toenails 
and that his pulses were normal.  The examiner reported that 
there was restriction and painful motion to bilateral toe 
extension secondary to pain.  It was noted that the veteran 
did have tenderness to palpation to the bilateral aspects and 
along the left plantar corn that was present.  

The examiner indicated that the veteran did exhibit abnormal 
weight-bearing in that he maintained his weight on his heals 
and that he did demonstrate weakness in that he could not 
stand on his toes or his heels.  The examiner reported that 
there was constant instability and that the veteran required 
bracing by grabbing onto furniture secondary to his inability 
to maintain a correct position on standing.  It was noted 
that the veteran's foot posture, on standing, was that of 
mild bilateral pes planus and that he maintained his weight 
on his heels.  The examiner indicated that the veteran's gait 
was flat-footed without a roll onto the balls of his feet 
with the left foot extended/rotated laterally.  It was noted 
that he maintained such when he walked as well as during a 
standing position.  There was no Achilles tenderness to 
manipulation.  The diagnoses were bilateral pes planus, mild; 
bilateral hammertoe deformities; bilateral bunions; and 
bilateral hallux valgus deformity status post left surgical 
resection.  

Records from the SSA indicated that the veteran was receiving 
disability compensation.  

Private treatment records dated from March 2005 to September 
2006 showed treatment for disorders other than feet 
disabilities.  

A prior March 2003 VA feet examination noted that the veteran 
reported that he did not specifically have flare-ups with his 
feet, but that sometimes his feet would bother him more at 
night.  He complained of pain in his feet and reported that 
he thought that maybe his left foot was a bit weak.  The 
veteran stated that he did not have stiffness, but that he 
did have some swelling of the ankles.  He noted that he knew 
that his feet would sometimes get warm, but that there was no 
specific redness.  The veteran indicated that his feet would 
become tired after standing thirty to forty minutes or with 
walking for that length of time.  He noted that he did 
perhaps have some pain at rest.  He reported that he had been 
treated using inserts in his shoes, which seemed to keep his 
feet straight, but that did not seem to help the pain.  The 
veteran stated that he was also taking Etodolac which did not 
seem to help.  It was noted that he did wear corrective 
shoes, but that he did not use crutches, a brace, or a cane.  
The veteran indicated that during the bunion surgery they 
shaved the bunion and put a screw in place.  

The examiner reported that when the veteran walked, he tended 
to produce some left genu valgum.  The examiner indicated 
that on the left foot, there were rigid hammertoes involving 
digits four and five and flexible hammertoes involving the 
second and third digits.  The first metatarsophalangeal joint 
was in 26 degrees of valgus and was flexible.  

The examiner reported that range of motion of the first 
metatarsophalangeal joint on the left was 28 degrees of 
flexion and 27 degrees of extension.  At the first 
interphalangeal joint there was flexion of 35 degrees and 
extension to 0 degrees.  The examiner noted that the veteran 
could achieve 0 degrees of eversion at the left subtalar 
joint.  The examiner stated that the veteran could achieve 20 
degrees of varus on the left subtalar joint with inversion.  
It was noted that there was mild inversion, bilaterally, on 
the bilateral heel rise test.  The Achilles tendon alignment 
on the left revealed mild pronation and was normal on the 
right.  The examiner reported that the arches were maintained 
in both weight bearing and non-weight bearing, bilaterally.  
X-ray showed orthopedic pin in the first metatarsal with mild 
degenerative changes of the first metatarsophalangeal joint 
and small calcaneal spurs.  The diagnoses were bilateral 
hallux valgus, left greater than right; mild degenerative 
changes at both first metatarsophalangeal joints; calluses 
and corn as described; and bilateral hammertoes.  

The examiner commented that it was his opinion that there was 
no severe painful motion.  The examiner stated that the 
veteran did have mild pain on ranging the left big toe and 
that he did not have weakness of the left foot.  It was noted 
that the veteran had good extensor digitorium brevis function 
in both feet.  The examiner stated that pain significantly 
limits functional ability during flare-ups, but that weakness 
did not.  The examiner remarked that in the left foot there 
was evidence 
by history of excessive fatigability that might result in a 
25 degree decrease and additional range of motion loss at the 
first metatarsophalangeal joint.  It was noted that there was 
no evidence of weakened movement or incoordination.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected hallux valgus of the left foot is 
not more than 30 percent disabling.  Diagnostic Codes 5280 
and 5282 do not provide for ratings higher than 10 percent.  
The veteran is in receipt of the maximum permissible rating 
under Diagnostic Code 5284 (30 percent) for severe impairment 
of the left foot.  The Board notes that the 30 percent 
evaluation assigned in this case takes into account the 
effects of calluses, arthritis and pain during use and flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The assignment of a higher 40 percent rating would require a 
showing that the veteran has loss of use of the foot.  There 
is no evidence of record indicating that the veteran has loss 
of use of the foot.  While he does experience pain on walking 
and standing, he is still able to perform these functions.  
Thus, a higher rating is not warranted.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record shows that the veteran is unemployed due to 
a work-related back injury.  Moreover, there is no indication 
of frequent hospitalization for his left foot.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

The weight of the evidence demonstrates that the veteran's 
hallux valgus of the left foot is no more than 30 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for hallux valgus of the left foot is 
denied.  


REMAND

The Board finds that remand is required as the information 
contained on the October 2006 VA examination is insufficient 
to adequately evaluate the severity of the right hallux 
valgus disability.  In this regard, the examiner did not 
describe the angulation and dorsiflexion at first metatarso-
phalangeal joint of the right foot, the extent of the hammer 
toe deformity, or provide range of motion of the toes.  
Moreover, x-rays of the right foot were not taken.

Thus, a new examination should be scheduled on remand to 
provide this information. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim). 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right foot 
disorder since September 2006.  After 
securing the necessary release, the RO 
should obtain these records.


2.  The veteran should be scheduled for a 
VA foot examination to determine the 
severity of the hallux valgus of the 
right foot.  The claims file should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should describe the extent of 
angulation and dorsiflexion at first 
metatarso-phalangeal joint of the right 
foot, the extent of the hammer toe 
deformity, and provide range of motion of 
the toes.  All necessary tests and 
studies, including 
x-rays of the right foot, should be 
conducted.

The examiner should also be asked whether 
pain or weakness significantly limits 
functional ability during flare-ups or 
when the right foot is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
the right foot exhibits weakened 
movement, excess fatigability or 
incoordination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


